DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 19, 2021 was received. Claim 15 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 7, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Wright et al. (US 2003/0089310) in view of Juan et al. (CN 102517795) on claims 15-18 and 20-21 are maintained. The rejections are restated below. 
Regarding claim 15: Wright et al. discloses a primer dispensing apparatus (10) which includes a supply reel (18) which is an output reel and a take-up reel (20) which supply a porous felt material (12) between them and over a dispensing head section (14) which has a nozzle (40), such that the primer liquid is loaded into the felt material (12) by the nozzle (40) and then applied to a substrate surface (S) 
However, Juan et al. discloses another felt material which is formed from both 28-32 wt% PET (polyethylene terephthalate) and 38-42wt% cellulose fibers (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a PET-cellulose felt as taught by Juan et al. in place of the generic felt of Wright et al. because Juan et al. teaches that this material is environmentally friendly while maintaining good material properties (see abstract). 
Although Wright et al. and Juan et al. do not disclose that the felt is “high-pressure waterjet-consolidated”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the felt material meets the requirements of the claimed composition, Wright et al. and Juan et al. clearly meet the requirements of present claim 15.
Wright et al. discloses that the device is provided on a frame (22) which is a carrier plate and includes a number of tensioning rollers (28) which are guide rollers, where the supply reel (18) and take-up reel (20) are provided rotatably on the frame via two bushings (along ref # D, see figures 1-2), where 
Wright et al. shows that the reels (18), (20) are stacked vertically, such that one can be considered to be above the other. The term “vertically above” is a relative term which has no frame of reference in the claims, and therefore the arrangement in Wright et al. can be considered to have the supply reel (18) above the take-up reel (20) (see figure 1). 
Alternatively, Wright et al. does disclose that the arrangement of the reels can be modified by one of ordinary skill in the art (par. 44) and therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to switch the placement of the two reels because Wright et al. explicitly discloses that the mounting arrangement of the reels is something those skilled in the art can readily determine based on requirements of particular applications (par. 44). 
Furthermore as seen in figure 1 annotated below, the reels (16, 18), the dispensing head (14) and the felt material (12) are all arranged within the same plane.
[AltContent: arrow][AltContent: textbox (Plane containing both reels, head and the material web)][AltContent: rect]
    PNG
    media_image1.png
    638
    821
    media_image1.png
    Greyscale

	Regarding claims 16-17: Wright et al. and Juan et al. teach that the felt material is made from a polyethylene terephthalate which is a polyester (Juan et al. abstract).
	Regarding claim 18: Wright et al. and Juan et al. teach that the felt material contains 38-42% by weight of cellulose which is within the claimed range (Juan et al. abstract). 
	Regarding claim 20: Wright et al. discloses that the felt (12) is guided from the supply reel (18) to the dispensing head (14) and to the take-up reel (20) with the help of any suitable number of guide rollers (28), such as one to three (par. 45, figure 1). 
	Regarding claim 21: Wright et al. discloses that the dispensing head (14) includes a gun assembly (42) which is provided with a primer supply fitting (48) that provides a liquid material inlet to the gun (42) which then supplies the primer to the nozzle (40) (par. 51, figures 4-6). The nozzle (40) further includes a valve needle (124) which is a pin that seals the nozzle opening (112) when it is not intended to dispense any liquid (par. 64, 66, figure 8). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Wright et al. and Juan et al. as applied to claims 15-18 and 20-21 above and further in view of Kobashi (US 2017/0247792) on claim 22 is maintained. The rejection is restated below. 
Regarding claim 22: Wright et al. discloses a tensioning spring (30) connected to a lever which has a mounting on what can be considered the back of the frame (22) and shows a cover for the mechanism (see annotated figure 2 below), but fails to explicitly disclose a ratchet wheel associated with the take-up reel or a locking lever coupled via a spring with a pawl. However, Kobashi discloses a similar apparatus for coating that includes a mechanism for feeding and winding a strip which includes a bobbin (32) with ratchet teeth (32a) provided with a pawl that is elastically energized in one direction in order to prevent the wheel from rotating in the reverse direction (par. 41). Kobashi further discloses that another element is also elastically energized by way of a spring (par. 36), suggesting to one of ordinary skill in the art that the term “elastically energized” for the pawl implies the use of a spring. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the reverse rotation prevention mechanism formed by the ratchet teeth, pawl and spring of Kobashi for either of the supply reel (18) of the take-up reel (20) of Wright et al. because Kobashi teaches that this prevents reverse rotation of the feeding mechanism (pars. 41-42) which would damage the device. 
While Wright et al. and Kobashi fail to explicitly mention a locking lever coupled to the pawl via the second spring, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a lever mounting similar to the one connected to the first spring (30) for the second spring because Wright et al. shows that this is a suitable placement for a tensioning spring in this particular apparatus (see annotated figure 2 below). 

[AltContent: textbox (Lever mounting)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lever)][AltContent: textbox (Protective cover)][AltContent: arrow]
    PNG
    media_image2.png
    662
    835
    media_image2.png
    Greyscale



Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that Wright et al. fails to disclose the output reel being above the take-up reel and that the reels, the application head and the nonwoven are all in the same plane.
In response:
As indicated above, Wright et al. does teach all of these features. The claim language “vertically above” does not clarify the relative terminology because there is no frame of reference given. One of ordinary skill in the art can hold the device of Wright et al. such that the application head (14) points upwards towards the ceiling and the supply reel would indeed be above the take-up reel (20) as 
Regarding the new limitation about the plane, as indicated in annotated figure 1 above, all of these elements are clearly within the same plane. Applicant’s assertion that they are all in different planes is clearly incorrect, and there is no further clarification provided regarding  the basis of that argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/5/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717